1

2

3
                                                                         JS-6
4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE CARLO BONDANELLI,          )          Case No. CV 17-6681 FMO
                                      )
12                   Debtor,          )                 (BK Case No. 14-bk-27656 WB)
     ________________________________ )                 (Adv. Case No. 15-ap-1611 WB)
13                                    )
     FRANCESCO TIENI, et al.,         )
14                                    )
                     Appellant,       )
15                                    )          JUDGMENT
                v.                    )
16                                    )
     PETER J. MASTAN, as Chapter 7    )
17   Trustee,                         )
                                      )
18                   Appellee.        )
                                      )
19                                    )

20         Pursuant to the Court’s Order re Bankruptcy Appeal, IT IS ADJUDGED that the above-

21   captioned action is reversed and remanded for the Bankruptcy Court to dismiss the Trustee’s

22   Complaint without prejudice.

23   Dated this 29th day of March, 2019.

24

25                                                                   /s/
                                                             Fernando M. Olguin
26                                                        United States District Judge

27

28
